Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6-9 and 22-27 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments regarding claims 1-4 and 6-9 and 22-27 on pages 8-10 and 11-12 of the Remarks filed on 9/8/21 were persuasive.

Response to Arguments
Applicant’s arguments regarding claims 16-21, filed on 9/8/21 (hereinafter remarks) have been fully considered but are moot in view of new ground of rejection necessitated by Application’s amendment.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, U.S. Patent Application Publication 2008/0076423 (hereinafter Lee).
As per claim 16, Lee teaches the invention as claimed for one or more memories storing computer-readable instructions that, executable by one or more processors, cause the one or more processors to perform acts comprising:
acquiring at least one channel ([58][61][65], e.g., acquiring channel 9);
sending a request message to a network distribution device via one or more initial channel of the at least one channel ([58][61][65], e.g., sending a request to the AP via channel 9);
upon determining that a response packet from the network distribution device is not received, 
sending the request message via a next channel of the at least one channel ([58][61][65], e.g., upon determining that a response packet (e.g., 802.11 packet) from AP is not received, sending the request via the next channel);
receiving the response packet returned by the network distribution device in response to sending the request message using the next channel of the at least one channel ([65], e.g., receiving the response returned by AP);  and

As per claim 17, Lee teaches the invention as claimed in claim 16 above.  Lee further teach wherein:
the at least one channel comprises at least one of the following channels: a target channel and at least one initial channel ([58][61][65], e.g., channel 9, channel 1 that the response was received),
the target channel is a channel used when the network distribution device is connected to a hotspot successfully; and
an initial channel is a preset channel representing a connecting channel used by default when a network connection between the network distribution device and the network configuration device is successful (col. 5, lines 17-20; col. 5, line 37-col. 6, line 6, e.g., establishing a link between configurator device and enrollee device).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of McCann et al, U.S. Patent 10,873,842 (hereinafter McCann).    
As per claim 18, Lee teaches the invention as claimed in claim 16 above.  Lee does not specifically teach accesses a hotspot.  McCann teaches wherein the network distribution device accesses a wireless local area network hotspot (col. 1, line 61-col. 2, line 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCann’s teaching into Lee’s system in order to allow the network distribution device in Lee’s system to provide internet access using wireless hotspot (col. 1, line 61-col. 2, line 31).
As per claim 19, Lee teaches the invention as claimed in claim 16 above.  Lee does not specifically teach the network configuration device configures a network to which the network distribution device accesses. McCann teaches wherein the network configuration device configures a network to which the network distribution device accesses (col. 1, lines 34-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCann’s teaching into Lee’s system in order to allow the network distribution device in Lee’s system to provide internet access using wireless hotspot (col. 1, line 61-col. 2, line 31).
As per claim 20, Lee teaches the invention as claimed in claim 16 above.  Lee does not specifically teach the response packet comprises a query response message containing the network state information of the network distribution device.  McCann teaches wherein the response packet comprises a query response message containing the network state information of the network distribution device (col. 6, lines 37-59, e.g., Configuration Confirm message indicting error status and any associated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCann’s teaching into Lee’s system in order to allow the network distribution device in Lee’s system to provide internet access using wireless hotspot (col. 1, line 61-col. 2, line 31).
As per claim 21, Lee teaches the invention as claimed in claim 16 above.  Lee does not specifically teach wherein the request message comprises a query request message requesting for acquiring the network state information of the network distribution device.  McCann teaches wherein the request message comprises a query request message requesting for acquiring the network state information of the network distribution device (col. 6, lines 37-59, e.g., Configuration Request message requesting for confirmation of successful provision or error status).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate McCann’s teaching into Lee’s system in order to allow the network distribution device in Lee’s system to provide internet access using wireless hotspot (col. 1, line 61-col. 2, line 31).
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the

from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454